Citation Nr: 9918765	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  93-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  
2. Entitlement to a rating in excess of 10 percent for post-
operative residuals of a gunshot wound of the right elbow.  
3. Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound of the right hip.  
4. Entitlement to a compensable rating for burn scars of the 
face, forearms, hands, buttocks, thighs and legs.  
5. Entitlement to a compensable rating for a vein graft site 
scar on the right thigh.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from March 1967 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The record indicates that the veteran attended a hearing 
before a member of the Board at the Cleveland RO in April 
1999.  In a June 1999 letter to the veteran, the Director of 
Administrative Service at the Board advised the veteran that 
a transcript of that hearing could not be obtained.  In 
response, the veteran requested another hearing before a 
member of the Board at the Cleveland RO.  To ensure full 
compliance with due process requirements, the case must be 
returned to the RO so that the requested personal hearing may 
be scheduled. 

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
Travel Board hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


